Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1 and 5-7 which changes the scope of the claims. As such a new ground of rejection is issued. 

In regards to the provisional nonstatutory obviousness DP rejection, Applicant asserts:
Therefore, it is respectfully requested that the Examiner reconsider the appropriateness of this provisional rejection in view of the amended claims.
In response:
Examiner maintains provisional nonstatutory obviousness double patenting rejection as specified below.
In regards to the rejection of Claim(s) 1,6 and 7 Applicant asserts (pg. 7):
On the other hand, from Figs 5-8 of the subject application, output limitation patterns of the subject application are based on graphs showing an electric power (W) in the vertical axis in relation to the energizing time in the horizontal axis. Therefore, claim 1 is not obvious over FIG. 5 of Sugeno. Additionally, Sugeno does not teach or suggest at least the above noted elements of independent claim 1.
And further asserts:
The above noted features of claim 6 are similar to the features of claim 1. Therefore, Sugeno does not render obvious claim 6 for at least the reasons discussed above with respect to claim 1.
These features of claim 7 are similar to the features of claim 1. Therefore, Sugeno does not render obvious claim 7 for at least the reasons discussed above with respect to claim 1 .
In response:
Claims 1, 5 and 6 does not claim the output limitation patterns are based on electric power in watts (W). Additionally the Examiner does not use Sugeno alone but the combined teachings of Sugeno and Ohkawa to teach the claim language of claims 1,6 and 7 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

	Double Patenting

Claim 1-7 is rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-6 of U.S. of App#16/874709 PGPUB (US20200384886) in view of Sugeno (US20170117587) in view of Ohkawa (US20190067954) in view of Horie (US20180143256) in view of Sakakibara (US 20050017686) in view of Fujita (US20180076633). Although the claims are not identical, they are not patentably distinct from each other.

1. A control apparatus comprising: a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware that acquires a state of a battery that is mounted on an electric vehicle; and a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware that performs an output control of the battery, wherein a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware controls an output of the battery attached to the electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit
values of the output level, which are always decreasing, depending on an energizing
time and changes the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery. 

2. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware changes the output limitation pattern such that the output level of the output limitation pattern referred by the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware is increased in a step-by-step manner based on the acquired state of the battery. 

3. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle. 

4. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a used battery is attached to the electric vehicle. 

5. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware acquires the state of the battery based on a detection value of a battery sensor attached to the battery and the state of the battery is a capacity of the battery, a SOC-OCV curve of the battery, and a three-dimensional space model of an internal resistance of the battery. 

6. A control method, by way of a computer, including: acquiring a state of a battery that is mounted on an electric vehicle; controlling an output of the battery attached to the  electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time; and changing the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery. 

7. A computer-readable non-transitory storage medium that includes a program causing a computer to: acquire a state of a battery that is mounted on an electric vehicle; control the output of a battery attached to the electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time; and change the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery.
1. A management apparatus comprising: an acquisition unit configured to acquire battery information regarding a secondary battery mounted on a vehicle and vehicle information regarding traveling of the vehicle from the vehicle; a first identification unit configured to identify a state of the secondary battery by applying the battery information to a battery state identification model for identifying the state of the secondary battery; a second identification unit configured to identify a state of the vehicle by applying the vehicle information to a vehicle state identification model for identifying the state of the vehicle; and a control unit configured to control transmission and reception of electric power between an electric power system and the secondary battery on the basis of the state of the secondary battery identified by the first identification unit and the state of the vehicle identified by the second identification unit. 

2. The management apparatus according to claim 1, wherein the first identification unit identifies the state of the secondary battery by also applying time-series changes of the battery information to the battery state identification model. 

3. The management apparatus according to claim 1, wherein the first identification unit calculates deterioration information regarding deterioration in the secondary battery on the basis of the battery information, and identifies the state of the secondary battery by also applying the calculated deterioration information to the battery state identification model. 

4. The management apparatus according to claim 1, wherein the control unit acquires information for controlling transmission and reception of electric power between the electric power system and the secondary battery by inputting the state of the secondary battery identified by the first identification unit and the state of the vehicle identified by the second identification unit to an energy distribution model for distributing energy. 

5. A management method of causing a management apparatus managing transmission and reception of electric power between an electric power system and a secondary battery mounted on a vehicle to: acquire battery information regarding the secondary battery and vehicle information regarding traveling of the vehicle from the vehicle; identify a state of the secondary battery by applying the battery information to a battery state identification model for identifying the state of the secondary battery; identify a state of the vehicle by applying the vehicle information to a vehicle state identification model for identifying the state of the vehicle; and control transmission and reception of electric power between the electric power system and the secondary battery on the basis of the identified state of the secondary battery and the identified state of the vehicle. 

6. A computer readable non-transitory storage medium storing a program causing a computer of a management apparatus managing transmission and reception of electric power between an electric power system and a secondary battery mounted on a vehicle to: acquire battery information regarding the secondary battery and vehicle information regarding traveling of the vehicle from the vehicle; identify a state of the secondary battery by applying the battery information to a battery state identification model for identifying the state of the secondary battery; identify a state of the vehicle by applying the vehicle information to a vehicle state identification model for identifying the state of the vehicle; and control transmission and reception of electric power between the electric power system and the secondary battery on the basis of the identified state of the secondary battery and the identified state of the vehicle.



As to claim 1, and similarly claims 6 and 7  ‘709 does not claim a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware.
Seguno teaches a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware Main controller ICNT and CTN1 are CPU’s [0060] [0081] which are circuits)
It would have been obvious to a person of ordinary skill in the art to modify the management apparatus of ‘709 to include hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware, as taught by Seguno in order to increase processing speed and reduce human error is processing and calculations.

As to claim 1, and similarly claims 6 and 7  ‘709 does not claim a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time; and changing the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery.
Sugeno teaches one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level ([0088] In FIG. 5, the graph L2 of the represents the operation of the power storage module and the magnitude of the discharging current (i.e. output limitation of the battery). When the temperature is lower than -20degC, the discharging of the power storage module is set to 1.0 C (i.e. first output limitation pattern seen above). When the discharging is performed in the temperature range of -20degC to 60degC, the discharging current is set to 2.0 C (i.e. second output limitation pattern) and setting an output limitation pattern with an initial output limitation pattern (Fig. 5 Discharging pattern L2 of 1C at temperatures < -20C [0088]) and discloses setting an output limitation pattern having a high output level based on the acquired state of the battery (Fig. 5 shows discharging at pattern L2 of 2C when temperature is > -20C [0088]). 
Although Sugeno teaches from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, ([0088][0124] In FIG. 5 above), Sugeno does not teach that each of the upper limit values of the output level are always decreasing, depending on an energizing time. 
Ohkawa teaches an output limitation pattern upper limit value of its output level is always decreasing, depending on an energizing time (Fig. 8 and [0075] during times t1-t2 (i.e. energizing time) the allowable discharge current 158 of the battery pack decreases).
It would have been obvious to a person of ordinary skill in the art to modify each output limitation pattern upper limit value of Sugeno to always decrease depending on an energizing time in order to suppress deterioration of the battery as taught by Ohkawa [0075]. 
Although Sugeno sets the discharging current at 1C and 2C when the battery temperature is measured at < -20C and > -20C respectively (As seen in Fig. 5), Sugeno is not specifically clear about changing the discharging current from 1C to 2C based on the temperature of the battery being > -20C (i.e. “changes the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery”).
However it would be obvious to one of ordinary skill in the art that as the temperature rises from below -20C to above 20C, Sugenos control module changes the discharging current from 1C and 2C in order to minimize performance deterioration due to high and low temperatures ([0042]-[0043]).
It would have been obvious to a person of ordinary skill in the art to modify the control part of ‘709 to include a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time; and changing the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery, as taught by Seguno in order to minimize the performance deterioration cause due to high and low temperatures ([0042]-[0043]).
As to claim 2  ‘709 does not claim wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware changes the output limitation pattern such that the output level of the output limitation pattern referred by the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware is increased in a step-by-step manner based on the acquired state of the battery.
Seguno teaches wherein the hardware processor, the hardware, or the cooperation of the software and the hardware sets the output limitation pattern (CNT1 set the discharging current at 1C and 2C when temperature of battery block is less than -20C and greater -20C respectively ([0088][0124])) 
Although Sugeno sets the discharging current at 1C when battery temperature is at < -20C and shows an increase in discharging current (2C) when battery temperature is at > -20C. Sugeno does not specifically state that the discharging current is changed from 1C and 2C in a step-by-step manner based on the acquired state of the battery (i.e. such that the output level of the output limitation pattern referred by the control part is increased in a step-by-step manner based on the acquired state of the battery)
However it would be obvious to one of ordinary skill in the art that as the temperature rises from below -20C to above 20C, the Sugeno control module increases the discharging current from 1C and 2C (As shown in Fig. 5 i.e. step-by-step manner) in order to minimize the performance deterioration cause due to high and low temperatures ([0042]-[0043]).
It would have been obvious to a person of ordinary skill in the art to modify the control part of ‘709 to include the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware changes the output limitation pattern such that the output level of the output limitation pattern referred by the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware is increased in a step-by-step manner based on the acquired state of the battery, as taught by Seguno in order to minimize the performance deterioration cause due to high and low temperatures ([0042]-[0043]).
As to claim 3 ‘709 does not claim wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle.
Horie teaches wherein a control part limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the existing battery is replaced  ([0043] If charging and discharging is not prohibited, there is concern of a replaced new battery pack of being in an abnormal state such as having a short usage time (a short dischargeable time or a small number of times of charging) or a short life. Such an abnormal state can be prevented by prohibiting discharging (i.e. lowest output level).
It would have been obvious to a person of ordinary skill in the art to modify the control part of ‘079 to limit the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle, as taught by Horie in order to preserve the life or prevent damaging a new battery pack that is refurbished.
As to claim 4  ‘709 does not claim wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a used battery is attached to the electric vehicle.
Horie teaches a control part limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a used battery is attached ([0043] If charging and discharging is not prohibited, there is concern of a replaced new battery pack of being in an abnormal state such as having a short usage time (a short dischargeable time or a small number of times of charging) or a short life. Such an abnormal state (i.e. used heavily [0021]) can be prevented by prohibiting discharging (i.e. lowest output level).
It would have been obvious to a person of ordinary skill in the art to modify the control part of ‘079 to limit the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle, as taught by Horie in order to preserve the life or prevent damaging a new battery pack that is refurbished.
As to claim 5  ‘709 does not claim wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware acquires the state of the battery based on a detection value of a battery sensor attached to the battery, and the state of the battery is a capacity of the battery, a SOC-OCV curve of the battery, and a three-dimensional space model of an internal resistance of the battery.
Sugeno teaches wherein the hardware processor, the hardware, or the cooperation of the software and the hardware acquires the state of the battery based on a detection value of a battery sensor attached to the battery ( Fig. 3 Battery block B1-B16. Fig. 6 ST104 the module controller CTN1 acquires the digital temperature information of the battery block from the temperature detector 15 which receives its input from sensor on battery (Fig. 3). Voltage data and current data, are also acquired ([0066])).
It would have been obvious to a person of ordinary skill in the art to modify the control apparatus of ‘709 to wherein the control part acquires the state of the battery based on a detection value of a battery sensor attached to the battery, as taught by Sugeno in order to monitor the temperature of the battery avoiding potential damage.
‘709 does not claim  the state of the battery is a capacity of the battery, a SOC-OCV curve of the battery, and a three-dimensional space model of an internal resistance of the battery.
Sakakibara teaches the state of the battery is a capacity of the battery and a three-dimensional space model of an internal resistance of the battery (Fig. 21 and [0258] thereby forming a three-dimensional map that stores the state of the battery, this comprising capacity, internal resistance, and number of charging’s).
It would have been obvious to a person of ordinary skill in the art to modify the control apparatus of ‘709 to wherein the state of the battery is a capacity of the battery and a three-dimensional space model of an internal resistance of the battery, as taught by Sakakibara in order to diagnose the health of the battery ([0258]).
709 does not claim the state of the battery is a SOC-OCV curve of the battery.
Fujita teaches the state of the battery is a SOC-OCV curve of the battery. ([0054] The SOC estimator 23 estimates the present SOC (state of charge) of the storage battery 1 on the basis of the data measured by the measurer 22. The SOC may be estimated using an SOC-OCV curve calculated by the battery characteristic estimator 25).
It would have been obvious to a person of ordinary skill in the art to modify the control apparatus of ‘709 to wherein the state of the battery is a SOC-OCV curve of the battery, as taught by Fujita in order to estimate the SOC of the battery ([0054]).
Claim 1-7 is rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-7 of U.S. of App#16871091 PGPUB (US 20200384884) in view of Sugeno (US20170117587) in view of Ohkawa (US20190067954) in view of Horie (US20180143256) in view of Sakakibara (US 20050017686) in view of Fujita (US20180076633). Although the claims are not identical, they are not patentably distinct from each other.

1. A control apparatus comprising: a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware that acquires a state of a battery that is mounted on an electric vehicle; and a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware that performs an output control of the battery, wherein a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware controls an output of the battery attached to the electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit
values of the output level, which are always decreasing, depending on an energizing
time and changes the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery. 

2. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware changes the output limitation pattern such that the output level of the output limitation pattern referred by the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware is increased in a step-by-step manner based on the acquired state of the battery. 

3. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle. 

4. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a used battery is attached to the electric vehicle. 

5. The control apparatus according to claim 1, wherein the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware acquires the state of the battery based on a detection value of a battery sensor attached to the battery and the state of the battery is a capacity of the battery, a SOC-OCV curve of the battery, and a three-dimensional space model of an internal resistance of the battery. 

6. A control method, by way of a computer, including: acquiring a state of a battery that is mounted on an electric vehicle; controlling an output of the battery attached to the  electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time; and changing the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery. 

7. A computer-readable non-transitory storage medium that includes a program causing a computer to: acquire a state of a battery that is mounted on an electric vehicle; control the output of a battery attached to the electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time; and change the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery..
1. A battery state determining system comprising: an in-vehicle device; and a server, wherein the in-vehicle device includes: an acquisition unit acquiring physical quantity data representing a physical quantity relating to a state of a battery mounted in a vehicle; a determination unit executing a determination process of determining whether or not the physical quantity represented by the physical quantity data satisfies a predetermined condition; and a transmission unit transmitting the physical quantity data to the server in a case in which it is determined that the physical quantity represented by the physical quantity data satisfies the predetermined condition in the determination process, and wherein the server includes: a reception unit receiving the physical quantity data from the in-vehicle device; and a diagnosis unit executing a diagnosis process of diagnosing an abnormality of the battery based on the physical quantity data and generating diagnosis result data representing a result of the diagnosis process. 

2. The battery state determining system according to claim 1, wherein the acquisition unit acquires at least first physical quantity time data representing change in a first physical quantity with respect to time and second physical quantity time data representing change in a second physical quantity, which is a physical quantity of a kind different from that of the first physical quantity, with respect to time as the physical quantity data, wherein the determination unit determines whether or not a trace of a point representing an operating history of the battery inside a battery state determination space defined by at least a first axis representing the first physical quantity and a second axis representing the second physical quantity satisfies the predetermined condition in the determination process, and wherein the transmission unit transmits operating history data representing the operating history of the battery to the server in a case in which it is determined that the trace of the point satisfies the predetermined condition in the determination process. 

3. An in-vehicle device comprising: an acquisition unit acquiring physical quantity data representing a physical quantity relating to a state of a battery mounted in a vehicle; a determination unit executing a determination process of determining whether or not the physical quantity represented by the physical quantity data satisfies a predetermined condition; and a transmission unit transmitting the physical quantity data to a server executing a diagnosis process of diagnosing an abnormality of the battery based on the physical quantity data in a case in which it is determined that the physical quantity represented by the physical quantity data satisfies the predetermined condition in the determination process. 

4. A server communicating with an in-vehicle device, the server comprising: a reception unit receiving physical quantity data that represents a physical quantity relating to a state of a battery mounted in a vehicle and is transmitted by the in-vehicle device in a case in which it is determined that the physical quantity satisfies a predetermined condition; and a diagnosis unit executing a diagnosis process of diagnosing an abnormality of the battery based on the physical quantity data and generating diagnosis result data representing a result of the diagnosis process. 

5. A battery state determining method comprising: acquiring physical quantity data representing a physical quantity relating to a state of a battery mounted in a vehicle by using an in-vehicle device; executing a determination process of determining whether or not the physical quantity represented by the physical quantity data satisfies a predetermined condition by using the in-vehicle device; transmitting the physical quantity data to a server in a case in which it is determined that the physical quantity represented by the physical quantity data satisfies the predetermined condition in the determination process by using the in-vehicle device; receiving the physical quantity data from the in-vehicle device by using the server; and executing a diagnosis process of diagnosing an abnormality of the battery based on the physical quantity data and generating diagnosis result data representing a result of the diagnosis process by using the server. 

6. A computer-readable non-transitory recording medium including a program causing a computer of an in-vehicle device to perform: acquiring physical quantity data representing a physical quantity relating to a state of a battery mounted in a vehicle; executing a determination process of determining whether or not the physical quantity represented by the physical quantity data satisfies a predetermined condition; and transmitting the physical quantity data to a server executing a diagnosis process of diagnosing an abnormality of the battery based on the physical quantity data in a case in which it is determined that the physical quantity represented by the physical quantity data satisfies the predetermined condition in the determination process. 

7. A computer-readable non-transitory recording medium including a program causing a computer of a server communicating with an in-vehicle device to perform: receiving physical quantity data that represents a physical quantity relating to a state of a battery and is transmitted by the in-vehicle device in a case in which it is determined that the physical quantity satisfies a predetermined condition; and executing a diagnosis process of diagnosing an abnormality of the battery based on the physical quantity data and generating diagnosis result data representing a result of the diagnosis process. 


As to claim 1, and similarly claims 6 and 7  ‘091 does not claim a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware  nor a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware that performs an output control of the battery,  nor wherein a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware controls an output of a battery attached to an electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time and changes the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery. 
Seguno teaches a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware Main controller ICNT and CTN1 are CPU’s [0060] [0081] which are circuits)
It would have been obvious to a person of ordinary skill in the art to modify the system of ‘091 to include hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware, as taught by Seguno in order to increase processing speed and reduce human error is processing and calculations.
Sugeno teaches the hardware processor, the hardware, or the cooperation of the software and the hardware  (CTN1) that performs an output control of the battery (The magnitude of the discharging current is set by CTN1), wherein the hardware processor, the hardware, or the cooperation of the software and the hardware controls an output of a battery attached to an electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time ([0088][0124] In FIG. 5, the graph L2 of the represents the operation of the power storage module and the magnitude of the discharging current (i.e. output limitation of the battery) which is set by CTN1. When the temperature is lower than -20degC, the discharging of the power storage module is set to 1.0 C (i.e. first output limitation pattern seen above). When the discharging is performed in the temperature range of -20degC to 60degC, the discharging current is set to 2.0 C (i.e. second output limitation pattern).
Although Sugeno teaches from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, ([0088][0124] In FIG. 5 above), Sugeno does not teaches that each of the upper limit values of the output level are always decreasing, depending on an energizing time. 
Ohkawa teaches an output limitation pattern upper limit value of its output level is always decreasing, depending on an energizing time (Fig. 8 and [0075] during times t1-t2 (i.e. energizing time) the allowable discharge current 158 of the battery pack decreases).
It would have been obvious to a person of ordinary skill in the art to modify each output limitation pattern upper limit value of Sugeno to always decrease depending on an energizing time in order to suppress deterioration of the battery as taught by Ohkawa [0075]. 
It would have been obvious to a person of ordinary skill in the art to modify the system and method of ‘091 to include a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware that performs an output control of the battery, wherein a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware controls an output of a battery attached to an electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, which are always decreasing, depending on an energizing time, as taught by Seguno in view of Ohkawa in order to minimize the performance deterioration cause due to high and low temperatures ([0042]-[0043]).
Sugeno teaches setting an output limitation pattern with an initial output limitation pattern (Fig. 5 Discharging pattern L2 of 1C at temperatures < -20C [0088]) and teaches setting an output limitation pattern having a high output level based on the acquired state of the battery (Fig. 5 shows discharging at pattern L2 of 2C when temperature is > -20C [0088]). 
Although Sugeno sets the discharging current at 1C and 2C when the battery temperature is measured at < -20C and > -20C respectively (As seen in Fig. 5), Sugeno is not specifically clear about changing the discharging current from 1C to 2C based on the temperature of the battery being > -20C (i.e. “changes the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery”).
However it would be obvious to one of ordinary skill in the art that as the temperature rises from below -20C to above 20C, Sugenos control module changes the discharging current from 1C and 2C in order to minimize performance deterioration due to high and low temperatures ([0042]-[0043]).
As to claims 2-5, it is based on the arguments above for rejected claims 2-5 and similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    734
    861
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    681
    839
    media_image2.png
    Greyscale

Fig. 3 and 5 of Sugeno

Claims 1-2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US20170117587) in view of Ohkawa (US20190067954).
As to claim 1, Sugeno discloses a control apparatus (Fig. 3) comprising: 
a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware that acquires a state of a battery (Fig. 3 Battery block B1-B16. Fig. 6 ST104 the module controller CTN1 acquires the digital temperature information of the battery block from the temperature detector 15 ([0071]-[0072]) and sends to Communication unit COM1 ([0071]-[0073] [0118]) to Main controller ICNT. Voltage and current are also acquired [0066]. Main controller ICNT and CTN1 are CPU’s [0060] [0081] which are circuits) that is mounted on an electric vehicle (an electric vehicle including the storage device [0014]); and 
the hardware processor, the hardware, or the cooperation of the software and the hardware  (CTN1) that performs an output control of the battery (The magnitude of the discharging current is set by CTN1), wherein the hardware processor, the hardware, or the cooperation of the software and the hardware controls an output of the battery attached to the electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, ([0088][0124] In FIG. 5, the graph L2 of the represents the operation of the power storage module and the magnitude of the discharging current (i.e. output limitation of the battery) which is set by CTN1. When the temperature is lower than -20degC, the discharging of the power storage module is set to 1.0 C (i.e. first output limitation pattern and its upper limit as seen above). When the discharging is performed in the temperature range of -20degC to 60degC, the discharging current is set to 2.0 C (i.e. second output limitation pattern and its upper limit) 
Sugeno discloses setting an output limitation pattern with an initial output limitation pattern (Fig. 5 Discharging pattern L2 of 1C at temperatures < -20C [0088]) and discloses setting an output limitation pattern having a high output level based on the acquired state of the battery (Fig. 5 shows discharging at pattern L2 of 2C when temperature is > -20C [0088]). 
Although Sugeno sets the discharging current at 1C and 2C when the battery temperature is measured at < -20C and > -20C respectively (As seen in Fig. 5), Sugeno is not specifically clear about changing the discharging current from 1C to 2C based on the temperature of the battery being > -20C (i.e. “changes the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery”).
However it would be obvious to one of ordinary skill in the art that as the temperature rises from below -20C to above 20C, Sugenos control module changes the discharging current from 1C and 2C in order to minimize performance deterioration due to high and low temperatures ([0042]-[0043]).
Although Sugeno discloses from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, ([0088][0124] In FIG. 5 above), Sugeno does not disclose that each of the upper limit values of the output level are always decreasing, depending on an energizing time. 
Ohkawa teaches an output limitation pattern upper limit value of its output level is always decreasing, depending on an energizing time (Fig. 8 and [0075] during times t1-t2 (i.e. energizing time) the allowable discharge current 158 of the battery pack decreases).
It would have been obvious to a person of ordinary skill in the art to modify each output limitation pattern upper limit value of Sugeno to always decrease depending on an energizing time in order to suppress deterioration of the battery as taught by Ohkawa [0075].
As to claim 2, Sugeno in view of Ohkawa discloses the control apparatus according to claim 1, wherein the hardware processor, the hardware, or the cooperation of the software and the hardware sets the output limitation pattern (CNT1 set the discharging current at 1C and 2C when temperature of battery block is less than -20C and greater -20C respectively ([0088][0124])) 
Although Sugeno sets the discharging current at 1C when battery temperature is at < -20C and shows an increase in discharging current (2C) when battery temperature is at > -20C. Sugeno does not specifically state that the discharging current is changed from 1C and 2C in a step-by-step manner based on the acquired state of the battery (i.e. such that the output level of the output limitation pattern referred by the control part is increased in a step-by-step manner based on the acquired state of the battery)
However it would be obvious to one of ordinary skill in the art that as the temperature rises from below -20C to above 20C, the Sugeno control module increases the discharging current from 1C and 2C (As shown in Fig. 5 i.e. step-by-step manner) in order to minimize the performance deterioration cause due to high and low temperatures ([0042]-[0043]).
As to claim 6, Sugeno discloses a control method (Fig. 5-6 [0019]-[0120] and [0124]), by way of a computer (controller ICNT and control unit 7 (CTN1) are CPU’s [0060] [0081]), including: 
acquiring a state of a battery (Fig. 3 Battery block B1-B16. Fig. 6 ST104 the module controller CTN1 acquires the digital temperature information of the battery block from the temperature detector 15 ([0066] [0071]-[0072]) and sends to Communication unit COM1 ([0071]-[0073] [0118]) to Main controller ICNT. Voltage and current are also acquired [0066]. Main controller ICNT and CTN1 are CPU’s [0060] [0081] which are circuits) that is mounted on an electric vehicle (an electric vehicle including the storage device [0014]); and 
controlling an output of the battery attached to the electric vehicle with reference to one output limitation pattern set from a plurality of output limitation patterns each having a different output level ([0088][0124] In FIG. 5, the graph L2 of the represents the operation of the power storage module and the magnitude of the discharging current (i.e. output limitation of the battery) which is set by CTN1. When the temperature is lower than -20degC, the discharging of the power storage module is set to 1.0 C (i.e. first output limitation pattern seen above). When the discharging is performed in the temperature range of -20degC to 60degC, the discharging current is set to 2.0 C (i.e. second output limitation pattern);
Sugeno discloses setting an output limitation pattern with an initial output limitation pattern (Fig. 5 Discharging pattern L2 of 1C at temperatures < -20C [0088]) and discloses setting an output limitation pattern having a high output level based on the acquired state of the battery (Fig. 5 shows discharging at pattern L2 of 2C when temperature is > -20C [0088]). 
Although Sugeno sets the discharging current at 1C and 2C when the battery temperature is measured at < -20C and > -20C respectively (As seen in Fig. 5), Sugeno is not specifically clear about changing the discharging current from 1C to 2C based on the temperature of the battery being > -20C (i.e. changing the output limitation pattern from an initial output limitation pattern to an output limitation pattern having a high output level based on the acquired state of the battery..
However it would be obvious to one of ordinary skill in the art that as the temperature rises from below -20C to above 20C, Sugenos control module changes the discharging current from 1C and 2C in order to minimize performance deterioration due to high and low temperatures ([0042]-[0043]).
Although Sugeno discloses from a plurality of output limitation patterns each having a different output level and showing upper limit values of the output level, ([0088][0124] In FIG. 5 above), Sugeno does not disclose that each of the upper limit values of the output level are always decreasing, depending on an energizing time. 
Ohkawa teaches an output limitation pattern upper limit value of its output level is always decreasing, depending on an energizing time (Fig. 8 and [0075] during times t1-t2 (i.e. energizing time) the allowable discharge current 158 of the battery pack decreases).
It would have been obvious to a person of ordinary skill in the art to modify each output limitation pattern upper limit value of Sugeno to always decrease depending on an energizing time in order to suppress deterioration of the battery as taught by Ohkawa [0075].
As to claim 7, it is based on the remarks above for rejected claim 6 and is similarly rejected including the following. 
Sugeno discloses a computer-readable non-transitory storage medium that includes a program (controller ICNT and control unit 7 (CTN1) are CPU’s [0060] [0081]): 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US20170117587) in view of Ohkawa (US20190067954) in view of Horie (US20180143256).
As to claim 3, Sugeno in view of Ohkawa teaches the control apparatus according to claim 1.
Sugeno in view of Ohkawa does not disclose/teach wherein the hardware processor, the hardware, or the cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle. 
Horie teaches wherein a control part limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the existing battery is replaced  ([0043] If charging and discharging is not prohibited, there is concern of a replaced new battery pack of being in an abnormal state such as having a short usage time (a short dischargeable time or a small number of times of charging) or a short life. Such an abnormal state can be prevented by prohibiting discharging (i.e. lowest output level).
It would have been obvious to a person of ordinary skill in the art to modify the control part of Sugeno to limit the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle, as taught by Horie in order to preserve the life or prevent damaging a new battery pack that is refurbished.
As to claim 4, Sugeno in view of Ohkawa teaches the control apparatus according to claim 1. 
Sugeno in view of Ohkawa does not disclose/teach wherein the hardware processor, the hardware, or the cooperation of the software and the hardware limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a used battery is attached to the electric vehicle. 
Horie teaches wherein a control part limits the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a used battery is attached ([0043] If charging and discharging is not prohibited, there is concern of a replaced new battery pack of being in an abnormal state such as having a short usage time (a short dischargeable time or a small number of times of charging) or a short life. Such an abnormal state (i.e. used heavily [0021]) can be prevented by prohibiting discharging (i.e. lowest output level).
It would have been obvious to a person of ordinary skill in the art to modify the control part of Sugeno to limit the output of the battery with reference to an output limitation pattern having the lowest output level among the plurality of output limitation patterns in a case where a battery different from the battery that has been attached to the electric vehicle is attached to the electric vehicle, as taught by Horie in order to preserve the life or prevent damaging a new battery pack that is refurbished.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US20170117587) in view of Ohkawa (US20190067954) in view of Sakakibara (US 20050017686) in view of Fujita (US20180076633).
As to claim 5, Sugeno in view of Ohkawa teaches control apparatus according to claim 1, wherein the hardware processor, the hardware, or the cooperation of the software and the hardware acquires the state of the battery based on a detection value of a battery sensor attached to the battery (Fig. 3 Battery block B1-B16. Fig. 6 ST104 the module controller CTN1 acquires the digital temperature information of the battery block from the temperature detector 15 which receives its input from sensor on battery (Fig. 3). Voltage data and current data, are also acquired ([0066])).
Sugeno in view of Ohkawa does not disclose/teach the state of the battery is a capacity of the battery, a SOC-OCV curve of the battery, and a three-dimensional space model of an internal resistance of the battery.
Sakakibara teaches the state of the battery is a capacity of the battery and a three-dimensional space model of an internal resistance of the battery (Fig. 21 and [0258] thereby forming a three-dimensional map that stores the state of the battery, this comprising capacity, internal resistance, and number of charging’s).
It would have been obvious to a person of ordinary skill in the art to modify the state of the battery of Sugeno to be a capacity of the battery and a three-dimensional space model of an internal resistance of the battery, as taught by Sakakibara in order to diagnose the health of the battery ([0258]).
Sugeno in view of Ohkawa in view of Sakakibara does not disclose/teach the state of the battery is a SOC-OCV curve of the battery.
Fujita teaches the state of the battery is a SOC-OCV curve of the battery. ([0054] The SOC estimator 23 estimates the present SOC (state of charge) of the storage battery 1 on the basis of the data measured by the measurer 22. The SOC may be estimated using an SOC-OCV curve calculated by the battery characteristic estimator 25).
It would have been obvious to a person of ordinary skill in the art to modify the state of the battery of Sugeno to be a SOC-OCV curve of the battery, as taught by Fujita in order to estimate the SOC of the battery ([0054]).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huber et al (US 20170120766)  is cited for having a control device imposing a limit of power consumption and/or a power output of the electrical energy store, or cancelling such a limit, on the basis of a comparison of the determined forecast state of health of the electrical energy store with a value corridor of stored state of health profiles and  an upper limit and a lower limit of the state of health (SOH) that changes depending on time. However Huber does have not a plurality of output limitation patterns each showing upper limit values of the output level, which are always decreasing, depending on an energizing time.
OHKAWA (US 20190067954) is cited for showing a decreasing allowable discharge power (Fig. 8).
Syed (US 20120091971) is cited for showing a discharge limit decreasing over time.
ICHIKAWA (20210091686) is cited for showing a peak value of the discharge current value is suppressed below the threshold value of overcurrent (Fig. 8-9).
Murakami (US 20050104558) is cited for showing a short-time output limit value Pp, and a normal output limit value Pn over time (Fig. 3).
PROSSER (US 20130193928) is cited for showing varying discharge power (Fig. 1B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859